Citation Nr: 1133663	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  07-27 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a cardiovascular disability, to include hypertension and coronary artery disease.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. M. Powell, Counsel

INTRODUCTION

The Veteran had active service from September 1971 to March 1980.  He also has unverified periods of active and/or inactive duty for service in the Texas Army National Guard.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Waco, Texas Regional Office (RO) of the Department of Veterans Affairs (VA).  In February 2011, the Veteran presented testimony in a personal hearing before the undersigned and a copy of the transcript has been associated with the record. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Department of Veterans' Affairs must make reasonable efforts to assist the veteran in obtaining evidence necessary to substantiate the claim for the benefit sought unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. 
§ 3.159(c)(d) (2010).  Such assistance shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d)(West 2002); 38 C.F.R. § 3.159(c)(4)(2010).  

In this case, the Veteran asserts that entitlement to service connection is warranted for a cardiovascular disability, to include hypertension.  With respect to a current disability, post-service treatment records show that since 1985, the Veteran has frequently complained of experiencing chest pain and has been diagnosed with hypertension, unstable angina, coronary artery disease, and costochondritis.

With respect to an in-service injury or disease, the Veteran's August 19, 1971, enlistment examination report shows that the Veteran had the following blood pressure readings:  146/70 mm Hg (systolic/diastolic), 120/72 mm Hg, and 122 /76 mm Hg.  On August 23, 1971, the Veteran's blood pressure readings were reported as 126/74 mm Hg and 120/70.  An April 1972 service treatment record shows that the Veteran's blood pressure was reported as 130/60mm Hg.  On August 24, 1971, the Veteran's blood pressure readings were as follows: 130/78 mm Hg and 120/68 mm Hg.  An October 1978 periodic non-flying report of medical examination shows that the Veteran had a blood pressure reading of 130/70 mm Hg.  The Veteran's service treatment records also show that in April 1972 he complained of experiencing occasional, left sided chest pain that was sharp and which lasted a few minutes for three days.  A July 1974 service treatment record shows that the Veteran was diagnosed with having a functional cardiac murmur.  Additionally, November 19, 1989, and November 20, 1989, service personnel records show that the Veteran was admitted to the Beach Pavilion Coronary Unit for chest pain while performing inactive duty training on November 19, 1989.

However, although the record shows that the Veteran had elevated blood pressure readings on entrance into service and during service and had complaints of chest pain while in service and while on inactive duty for training in 1989, the record does not show that the Veteran has been provided a VA examination to determine the nature and etiology of the Veteran's current cardiovascular disability, to include hypertension.  Such an examination and opinion is necessary in order to properly adjudicate the Veteran's claim.

Accordingly, the case is REMANDED for the following actions:

1. Contact the Veteran and request that he furnish the names, addresses, and dates of treatment of all medical providers from whom he has received treatment for his cardiovascular disability, including hypertension, prior to and since his discharge from service.  After securing the necessary authorizations for release of this information, obtain copies of all treatment records to by the Veteran, not already of record.  All efforts to obtain additional evidence must be documented in the claims folder. 

If VA is unable to secure these records, VA must notify the Veteran and (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts that VA made to obtain those records; (c) describe any further action to be taken by VA with respect to the claim; and (d) notify him that he is ultimately responsible for providing the evidence.  38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e)(1) (2010).

2. Contact the National Personnel Records Center (NPRC), the Department of the Texas Army National Guard, and any other appropriate sources to verify the Veteran's service, including all periods of active duty, active duty for training, and inactive duty for training.

3. Provide the Veteran with a VA examination by a specialist in cardiology, if available, to determine the nature and etiology of all currently diagnosed cardiovascular conditions, including hypertension and coronary artery disease.

The claims file, to include a copy of this REMAND, must be made available to the examiner for review, and the examination report should reflect that the claims folder was reviewed in conjunction with the examination.  All necessary tests should be performed, and all findings set forth in detail.  All cardiovascular disabilities should be identified.

The examiner should be requested to furnish an opinion concerning the clinical significance of the Veteran's documented elevated systolic blood pressure readings on his August 1971 enlistment examination.  The examiner should specifically indicate whether such readings constituted hypertension, and if so, whether it was aggravated (i.e., made permanently worse, during a period of active duty for training  versus inactive duty for training beyond its natural progression) by his military service.  If it is found that the Veteran did not have hypertension that pre-existed service, the examiner, in the alternative, should provide an opinion as to whether it is at least as likely as not that the Veteran's current hypertension is etiologically related to his service in the military, to include the documented elevated blood pressure readings.

The examiner should also furnish an opinion concerning whether it is at least as likely as not (50 percent or greater likelihood) that the Veteran's current cardiovascular disability is etiologically related to the documented complaints of chest pain during service in 1972, the functional murmur diagnosed in 1974, and/or his complaints of chest pain while on inactive duty for service in 1989.

Any opinion provided must include an explanation of the basis for the opinion.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resort to speculation. 

4.  Notify the Veteran that it is his responsibility to report for the scheduled VA examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's claims file.

5. Following completion of the above, the issue on appeal should be readjudicated.  If the benefit sought remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, as indicated.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims those are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


